Title: From James Madison to Benjamin Rush, 28 June 1801
From: Madison, James
To: Rush, Benjamin


Dear Sir
Washington June 28. 1801
I have received your favor of the 23d. instant, inclosing one of the 15th. from Mr. Webster. The subject of Quarantine laws in Europe which oppress our commerce, had been brought to the attention of the Executive by suggestions from a Consul in Lisbon; and some arrangements have been under consideration for diminishing if not removing the evil. The interesting remarks in your letters, will receive the attention which is due to them. It seems particularly worthy of consideration whether the fact, that vessels sailing before a given day in the summer, can never contain the yellow fever, may not be so clearly proven to foreign Govts. as to exempt such vessels from quarantine. It seems particularly important also, where no yellow fever exists in a port, to add to the ordinary bill of health for the vessel receiving it; an authenticated certificate of the purity of the port itself. It is to be regretted that the time is now so limited, as not to admit of a fuller provision before the sickley or suspicious period will arrive. Accept Sir my acknowledgments for the cordial expressions of your letter, and assurances of the great respect & regard with which I am Yours
James Madison
 

   
   RC (NcD-MC).



   
   See Gallatin to JM, ca. 1 July 1801.


